Citation Nr: 1027542	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-22 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a clavicle disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from November 1973 to 
November 1997, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The claim of entitlement to service connection for a cervical 
spine disorder has been reopened; the reopened claim and the 
claim of entitlement to service connection for a clavicle 
disorder will be addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a cervical spine disorder was denied 
by an April 2001 rating decision.  The Veteran did not appeal 
that decision.

2.  Evidence submitted since April 2001 relates to an 
unestablished fact necessary to substantiate the Veteran's claim 
for service connection for a cervical spine disorder and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision that denied service connection 
for a cervical spine disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  Evidence received since the April 2001 rating decision is new 
and material, and the Veteran's service connection claim for a 
cervical spine disability is reopened.  38 U.S.C.A. §§ 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2009).

Without deciding whether the notice and development requirements 
of VCAA have been satisfied with respect to the claim to reopen, 
it is the Board's conclusion that the VCAA does not preclude the 
Board from adjudicating this portion of the Veteran's claim.  
This is so because the Board is taking action favorable to the 
Veteran by reopening the claim of service connection for a 
cervical spine disorder and a decision at this point poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

II.  New and Material Evidence

The Veteran originally applied for service connection for a 
cervical spine disorder in August 1999.  His claim was denied by 
a rating decision in February 2000 on the basis that the claim 
was not well-grounded.  In March 2001 the RO notified the Veteran 
that his previously denied claim for a cervical spine disorder 
would be reviewed again pursuant to the then newly enacted VCAA.  
The claim was reviewed, but it was denied by rating decision in 
April 2001 on grounds that medical findings of a cervical spine 
disorder made no relation to complaints in service, nor was there 
any continuity of treatment for a cervical spine disorder.  The 
Veteran did not appeal that determination and it became final.  
Relevant evidence of record at the time of the April 2001 rating 
decision includes: voluminous service treatment and other service 
medical records; a VA general medical examination dated March 
1994; VA outpatient clinical notes; x-rays of the cervical spine 
taken in March 2000, which showed degenerative changes with mild 
scoliosis and disc space narrowing at the C6-7 level; and a VA 
examination dated in March 2001, which provided a diagnosis of 
degenerative joint and disc disease of the cervical spine.  As 
noted, the April 2001 rating decision is final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

However, a finally decided claim will be reopened in the event 
that new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156.

In September 2003, the Veteran submitted a claim for entitlement 
to service connection for a cervical disorder.  Evidence of 
record received since the April 2001 rating decision includes VA 
outpatient clinical records that provide medical information 
regarding the cervical spine.  Unfortunately, such evidence is 
cumulative of evidence of record at the time of the April 2001 
final decision and is therefore insufficient to warrant reopening 
the claim.  

The Veteran also submitted a private medical statement from Dr. 
JLW that is not cumulative of evidence previously submitted and 
raises a reasonable possibility of substantiating the Veteran's 
claim.  In the medical statement, Dr. JLW indicates that he 
reviewed the cervical spine x-ray films that were taken in March 
2000 and notes that "the overall degrees/stages of these 
findings are obvious that they are not recent in nature and would 
further be compatible with [the Veteran's] described 1994 
injuries."  

This evidence is "new" in that it was not of record at the time 
of the April 2001 rating decision, and it is material in that the 
new evidence relates to an unestablished fact necessary to 
substantiate the Veteran's claim, namely a relationship of the 
claimed disorder to the Veteran's period of service.  The Board 
presumes that this evidence is credible.  See Justus v. Principi, 
3 Vet. App. 510 (1992) (when determining whether the claim should 
be reopened, the credibility of the newly submitted evidence is 
to be presumed).  

Accordingly, the Veteran's claim of entitlement to service 
connection for a cervical spine disorder is reopened.  38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for a cervical spine disorder 
is reopened and the appeal is granted to that extent only.


REMAND

The Veteran seeks service connection for clavicle and cervical 
spine disorders, which he believes began during his more than 20 
years of military service.  

Service treatment records show the Veteran was examined and 
treated for pain of the left collar bone in March 1997.  He 
reported that he was eating that morning and felt a sharp pain 
that radiated to the left collar region.  The pain would wax and 
wane.  He stated that he had not had the pain before and it felt 
like his head was very heavy.  Musculoskeletal strain spasms were 
diagnosed.  X-rays taken on the same day as the examination 
showed no evidence of acute focal abnormalities.  It was noted 
that the Veteran's symptoms suggested possible irritation or 
injury on a chronic basis to the left brachioplexis.  In March 
1994, a general medical examination noted that no supraclavicular 
fossae glands were palpable.  

Service treatment records regarding the cervical spine show that 
in July 1985 the Veteran reported to the clinic with complaints 
of neck pain while washing his hair.  He also reported that he 
had neck pain several weeks prior after driving a sports car.  
The assessment was myositis.  Myositis was also assessed in 
November 1985 upon the Veteran's complaint that he continues to 
have post-neck pain.  In October 1990 the Veteran complained of 
cervical headaches.  On objective examination he had full range 
of motion of the neck with tenderness/spasm of the cervical 
paraspinal muscles bilaterally.

At the Veteran's retirement medical examination in August 1997, 
no musculoskeletal abnormalities, which would presumably include 
any collar bone or clavicle problems, were noted.  

Following service, the Veteran has continued to complain about 
shoulder and neck problems, but it is unclear from the treatment 
records whether he has separate neck and shoulder problems, or 
whether his complaints relate to a single disease process.  

X-rays in March 2000 showed degenerative changes with mild 
scoliosis, disc space narrowing at C6-C7 level.  During VA 
examination for spine in March 2001, the Veteran reported that he 
had acute neck pain in 1994 while standing still relaxed.  He 
stated that the pain was severe and he became weak and collapsed.  
After examination of the cervical spine, including a review of 
the cervical x-ray, the examiner concluded with a diagnoses of 
degenerative joint and disc disease of the cervical spine.  

In July 2001, a private doctor indicated that x-rays showed that 
the Veteran had a cervical spine disability that was not recent 
in nature, and he suggested that the degree of cervical spine 
disability was compatible with the Veteran's described injuries 
in 1994.

In August 2001, the Veteran complained of left shoulder pain.  It 
was noted that "crunching" noises were evident on auscultation.  
Also noted was "known cervical DDD."  However, there was no 
assessment rendered to account for the shoulder complaints.  
At a January 2002 VA orthopedic consult, the Veteran reported 
that he had neck pain, as well as pain in his left trapezius and 
supraclavicular area and also into the area of his left 
sternoclavicular joint and the top of his manubrium.  He stated 
that with lifting, his left arm would get sharp pain in the upper 
left trapezius area.  He also reported that the pain ran into the 
left sternoclavicular area.  The physician found that x-rays 
showed cervical spondylosis, particularly at C3-4 and C4-5, as 
well as some localized arthritic processes.  The physician also 
noted that the Veteran had left shoulder girdle pain, but 
concluded that the etiology of the weakness and the left shoulder 
girdle pain was not definite and stated that he had no concrete 
diagnosis to make at that time, suggesting that further studies 
were needed for such a determination.

As noted above, it is clear that the Veteran currently has a 
cervical spine disability, but it is not entirely clear whether 
the Veteran has a separate shoulder disability or what the 
etiology of the cervical spine disability is.  As such, the Board 
finds that it is necessary to remand these issues for medical 
nexus opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from 
September 2003 to the present.

2.  Then, schedule the Veteran for a VA 
examination to evaluate his left upper 
extremity and neck complaints (it is noted 
that the Veteran has claimed clavicle and 
cervical spine disorders, but it is unclear 
whether his complaints are symptoms of the 
same disability or are the result of multiple 
separate processes).  The claims folder to 
include a complete copy of this REMAND should 
be made available to the examiner for review 
in connection with the examination.  All 
appropriate testing should be performed, and 
a complete rationale should be provided for 
any opinion expressed.
 
For any cervical spine disorder identified, 
the examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that any 
such disorder had its clinical onset during 
the Veteran's period of military service 
(1973-1997), or is otherwise related to such 
period of service.  In doing so, the examiner 
should discuss the July 2001 letter from the 
Veteran's private doctor which suggested that 
the Veteran had a cervical spine disability 
that began during service.

For any clavicle disorder identified, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that any 
such disorder had its clinical onset during 
the Veteran's period of service, or is 
otherwise related to such period of service.  

The examiner should explicitly determine 
whether the Veteran has a disorder of the 
clavicle that is differentiable from his 
cervical spine disorder, or whether all the 
complaints of pain in the upper extremities 
and neck are related to the cervical spine 
disability.  

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection claims.  
If the benefits sought are not granted in 
full, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


